                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY




UNITED STATES OF AMERICA
                                                       Crirn. No.: 18-224 (JLL)
V.
                                                           OPINION
LUIS VEGA, and
DANIEL ZUNIGA




LINARES, Chief District Judge.

       This matter comes before the Court by way of a motion to disqualify counsel for Defendant

Luis Vega (“Defendant”), Charles Dawkins Jr., Esq., by the United States, being represented by

Craig Carpenito, United States Attorney for the District of New Jersey (by Desiree Grace Latzer

and Robert Frazer, Assistant U.S. Attorneys), because of a conflict of interest. (ECF No. 33).

Defendant has opposed the Government’s motion. (ECF No. 34). For the reasons set forth below.

the Court finds that Mr. Dawkins’s prior representation of Ramon Vega, an unindicted

co-conspirator of Defendaut, creates an actual or serious potential conflict of interest, such that

Mr. Dawkins must be disqualified as Defendant’s counsel.



                                      I. BACKGROUND

       The seven-count Superseding Indictment presently before the Court charges Defendant

with conspiracy to distribute cocaine and marijuana relating to activity that transpired in Essex

County, New Jersey, between April 2015 and March 2018. (ECF No. 28). The Superseding

Indictment charges that Defendant ‘operated the drug distribution business from a house located

on Clifton Avenue in Newark, New Jersey known as ‘the Pink House” together with two
unindicted co-conspirators, Ramon Vega—D efendant’ s father—and Adalb erto Garcia. (ECF No.

28 at 2). The conduct that occurred at the Clifton Avenue house was also the basis for the

indictments of Ramon Vega and Adalberto Garcia in the Superior Court of New Jersey, Essex

County. (ECF No. 33 (“Gov. Br.”) at 1; ECF No. 34 (“Def. Br.”) at 4—5). In December of 2017,

afier a multi-week jury trial, Ramon Vega was found guilty of various narcotics charges resulting

fiom the execution of a search warrant at the Clifton Avenue house in August of 2016. (Gov. Br.

at 2; Def. Br. at 4). Mr. Dawkins represented Ramon Vega in those proceedings as of November

2016. (Gov. Br. at 2). Rarnon Vega was sentenced to thirty-two years’ imprisonment with sixteen

years of parole ineligibility, and his appeal is currently pending. (Def. Br. at 9). Mr. Dawkins has

since ceased his representation of Ramon Vega. (Gov. Br. at 2 ni; Def Br. at 6).

        The Government argues that, having represented Rarnon Vega in the Essex County

Superior Court criminal proceedings, Mr. Dawkins’s continued representation of Defendant in

these proceedings creates an actual or serious potential conflict of interest such that Mr. Dawkins

cannot continue to represent Defendant consistently with Defendant’s Sixth Amendment right to

adequate representation and with the New Jersey Rules of Professional Conduct. (Gov. Br.).

Defendant argues that disqualification of Mr. Dawkins is not warranted because no such conflict

exists or, if any such conflict exists, it is curable by Defendant’s waiver. (Def. Br. at 6—7).



                                             II. LEGAL STANDARD

        “The Sixth Amendment guarantee of effective assistance of counsel” includes a

“correlative right[]   .   .   .   to the attorney’s undivided loyalty free of conflict of interest.” United

States v. Gambino, $64 f.2d 1064, 1069 (3d Cir. 198$). Also arising out of the Sixth Amendment

is “a presumptive right to the counsel of one’s own choice,” which must be weighed against the



                                                          2
defendant’s right to conflict-free representation. United States v. Mosconv, 927 f.2d 742, 74$ (3d

Cir. 1991). A district court must therefore “recognize a presumption in favor of [the defendant’s]

counsel of choice, but that presumption may be overcome            ...   by a demonstration of actual conflict

[or] by a showing of a serious potential for conflict.” Whew’ v. United States, 486 U.S. 153, 164

(1988). The Government bears the initial burden of proving either an actual conflict of interest or

a serious potential for conflict.   Mosconv,          927 F.2d at 750.      In the presence of a conflict, “a

defendant ‘may waive [the] conflict   .   .   .   and elect to have the attorney continue representation, so

long as that waiver is knowing, intelligent, and voluntary.” United Stcttes          i.   fctwkes, 510 F. App’x

183, 187 (3d Cir. 2013) (quoting Yeboah—Sefah v. Ficco. 556 F.3d 53. 68 (1st Cir. 2009)).

However, a district court nevertheless “has discretion to disqualify counsel if [an actual or]

potential conflict exists, even where the represented parties have waived the conflict.” United

States v. Stewart, 185 F.3d 112, 122 (3d Cir. 1999) (quoting Wheat, 486 U.S. at 164).

       On a motion to disquali1i counsel for a conflict of interest, therefore, the Court’s inquiry

is twofold: “(1) first, [the Court] will determine whether the Government has satisfied its burden

in establishing the presence of an actual or serious potential conflict of interest concerning Defense

counsel’s continued representation of the Defendant; and (2) if so, it will determine whether a

waiver of conflict or other curative measure is appropriate under the circumstances in lieu of a

formal disqualification.” United States v. Lctcerda, 929 F. Supp. 2d 349, 356 (D.N.J. 2013).



                                                  III. ANALYSIS

       A. Conflict of Interest

       In considering whether an actual or potential conflict exists, “the Court is            .   .   .   guided by an

additional set of rights ‘[s]temming not from the Sixth Amendment but from ethical precepts that



                                                         3
govern the legal profession’—the Code of Professional Responsibility that regulates attorney

conduct.” Id. at 355 (quoting (hilted States v. Kolodesh, No. II -464, 2012 WL 1156334, at *4

(ED. Pa. Apr. 5, 2012)). New Jersey’s Rules of Professional Conduct define a “concurrent conflict

of interest” as a situation   in which “there is a significant risk that the representation of one or more

clients will be materially limited by the lawyer’s responsibilities to another client, [or] a former

client.” N.J. R. Profi Conduct 1.7(a). The Rules further provide that “[a] lawyer who has

represented a client in a matter shall not thereafter represent another client in the same or a

substantially related matter in which the client’s interests are materially adverse to the interests of

the former client unless the former client gives informed consent in writing.” N.J. R. Prof 1

Conduct 1 .9(a). Finally, the Rules provide that a “lawyer who has formerly represented a client in

a matter   ...   shall not thereafter: (1) use information relating to the representation to the

disadvantage of the former client” or “(2) reveal information relating to the representation” except

as otherwise permitted or required by the Rules. N.J. R. Prof 1 Conduct 1.9(c).

        The Government argues that Mr. Dawkins’s prior representation of Ramon Vega creates

an actual conflict of interest (or, at minimum, a serious potential conflict) with his current

representation of Defendant in this case—in violation of these Rules and Defendant’s Sixth

Amendment right to conflict-free representation—in the following ways: (1) Ramon Vega is

unable to consider potential cooperation against Defendant for a possible reduction of Ramon

Vega’s sentence because of his shared counsel with Defendant; (2) Mr. Dawkins is unable to use

information that he obtained during his representation of Ramon Vega to Defendant’s benefit in

the present case, nor is Mr. Dawkins able to pctrsue a strategy of shiffing blame to Ramon Vega

because of his ongoing duties to Ramon Vega as a former client; and (3) as Ramon Vega, an

unindicted co-conspirator, is a potential witness in this case and may be called to testify, Mr.



                                                     4
Dawkins would be unable to cross-examine him without encountering his divided loyalties. (Gov.

Br. at 4—5).

        The Court finds that the Government has met its burden of showing that Mr. Dawkins’s

prior representation of Ramon Vega presents an actual or potential conflict of interest.                Mr.

Dawkins’s ongoing duties to Ramon Vega as a former client impeniiissibly divide Mr. Dawkins’s

loyalties. See United Stcttes v. Roland, No. 12-298, 2016 WL 820951, at *9 (D.N.J. Mar. 1,2016)

(“An actual conflict of interest exists   .   .   .   when the attorney’s representation of the defendant is

impaired by loyalty owed to a prior client.”) (quoting United States v. Jones, 381 F.3d 114, 119

(2d Cir. 2004) (quotation marks omitted)). The Court is particularly concerned about Defendant’s

inability, were Mr. Dawkins to remain as counsel, to pursue a strategy shifting blame to Ramon

Vega, as well as Mr. Dawkins’s inability to cross-examine Ramon Vega should the Government

call him as a witness.

       Furthermore, Mr. Dawkins is prohibited by the Rules of Professional Conduct from

remaining as counsel without waivers from Defendant and Ramon Vega. Defendant’s case is

“substantially related” to Ramon Vega’s case within the meaning of Rule 1 .9(a), because, in the

course of their attorney-client relationship, Mr. Dawkins “received confidential information from

[Rarnon Vega] that can be used against [him] in the subsequent representation” of Defendant, or,

because the two cases arise from the same alleged conspiracy, “facts relevant to the prior

representation [of Ramon Vega] are both relevant and material to the subsequent representation”

of Defendant. Id. at *10 (quoting Citj’ ofAtlantic City v. Trupos, 201 N.J. 447, 452 (2010)).

       Mr. Dawkins argues that his loyalties are not divided and that Defendant and Rarnon Vega

are in fact unified in interest, reasoning that “[i]f Mr. Ramon Vega is in fact innocent of the crime

then no conspiracy exists.” (Def. Br. at 5; see also Def. Br. at 6 (“Counsel lacks a divided interest



                                                           5
•   .   because as the government investigates this case it is going to become abundantly clear that

Mr. Ramon Vega is innocent.”).           But Mr. Dawkins’s argument itself illustrates one of the

Government’s concerns: that Mr. Dawkins’ s conflict-free representation of Defendant requires

adherence to the defense of Ramon Vega’s innocence. Mr. Dawkins’s conflict inhibits him from

acknowledging Ramon Vega’s role in the alleged conspiracy, even if that argument would benefit

his current client, Defendant. Accordingly, the Court concludes that a conflict of interest is

present. See Moscon, 927 F.2d at 749 (an attorney’s loyalties may be divided “due to concurrent

or prior representation of another client who is   ...   a co-conspirator, or a government witness”).



           B. Waiver of the Conflict

           Although no formal waiver has yet been proffered, Mr. Dawkins represents that Defendant

“wants [Mr. Dawkins] to represent him[,] and is willing to waive conflict of interest.” (Def. Br. at

7). Mr. Dawkins offers no assurances that Ramon Vega would likewise waive the protection of

his attorney-client privilege, and asks the Court to reserve consideration of these potential waivers

after both Defendant and Rarnon Vega have a better “understanding of the [Government’s]

Discovery.” (Def Br. at 13). The Government argues that, “even if both [Defendant] and Ramon

Vega agree to waive any actual or potential conflict, and even if the Court creates a clear record

that the waivers are knowing and voluntary, the Court has the discretion to reject the waiver[s].”

(Gov. Br. at 5).

           Indeed. even if both Defendant and Ramon Vega were to formally waive the conflict, the

waivers would not necessarily end the Court’s inquiry,

                   for the trial court has an institutional interest in protecting the
                   truth-seeking function of the proceedings over which it is presiding
                   by considering whether the defendant has effective assistance of
                   counsel, regardless of any proffered waiver. Moreover, to protect


                                                    6
                         the critically important candor that must exist between client and
                         attorney, and to engender respect for the court in general, the trial
                         court may enforce the ethical rctles governing the legal profession
                         with respect  ... to conflict-free representation, again regardless of
                         any purported waiver. finally, the court has an independent interest
                         in protecting a fairly-rendered verdict from trial tactics that may be
                         designed to generate issues on appeal.

Mosconv, 927 F.2d at 749. Accordingly, “not only when an actual conflict is found, but when

there is ‘a showing of a serious potential for conflict,’ the presumption in favor of a defendant’s

counsel of choice is overcome and the trial court may disqualify counsel and reject the defendant’s

waiver of conflict-free representation.” Id. at 750 (quoting Whectt, 486 U.s. at 164). The Court is

tasked with determining whether to reject a defendant’s waiver of a conflict “not with the wisdom

of hindsight,” but rather “in the murkier pre—trial context.” Wheat. 486 U.S. at 162. At this stage.

because the “likelihood and dimensions of nascent conflicts of interest are notoriously hard to

predict,   .   .   .   the district court [is] allowed substantial latittide in refusing waivers of conflicts of

interest.” Id. at 162—63.

           The Court finds that Mr. Dawkins’s prior representation of Ramon Vega raises a serious

enough potential for conflict that he cannot continue to represent Defendant consistently with

Defendant’s Sixth Amendment right to conflict-free representation, even if Defendant were to

provide a voluntary waiver. In affirming the disqualification of an attorney whose former clients

were likely to be government witnesses in a case against the defendant, the Third Circuit

emphasized the risk that the attorney “could use the information obtained from [his former clients]

to cross-examine, and possibly impeach, them at [the defendant’s] trial, but this he could not do

without revealing information ‘relating to’ his representation of them.” Mosconv, 927 F.2d at 750

(citations omitted). Indeed, the Third Circuit was unequivocal in holding that “[c]onflicts of




                                                            7
interest arise whenever an attorney’s loyalties are divided, and an attorney who cross-examines

former clients inherently encounters divided loyaltie&” Id. (citations omitted).

         Such is the case here. The Government represents that “Ramon Vega is a potential witness

in this case... [and] may be called at any point in the trial.” (Gov. Br. at 4). Were Ramon Vega

to be called as a government witness, vigorous cross-examination of him would be central to

Defendant’s defense. If such cross-examination were foregone, Defendant could be deprived of

his right to effective assistance of counsel, and if pursued, it would violate ethical standards

mandating the protection of Ramon Vega’s privileged communications with Mr. Dawkins. See

Moscony, 927 F.2d at 748 (affirming district court’s similar reasoning). For this reason, the Third

Circuit has upheld disqualifications of attorneys whose former clients were co-conspirators of the

defendant or potential government witnesses. See, e.g., Stewart, 185 F.3d at 121 (affirming

disqualification of attorney who had previously represented government witnesses, noting that

defendant’s “right to effective counsel could have been compromised by the divided loyalties of

his own attorney,” notwithstanding the fact that the witnesses were not co-defendants in the ffiafl;

United States v. Voigt, 29 F.3d 1050,1078 (3d Cir. 1996) (affirming district court’s disqualification

of attorney, reasoning that “[s]ince there was a strong possibility that [the witness] might face

cross-examination by a former attorney, there was a serious potential for a conflict of interest

which.   . .   warranted disqualification”); see also United States v. Cooley, 243 F. Supp. 2d 329,334

(W.D. Pa. 2003) (disqualifying attorney who had previously represented two government

witnesses whom he would be required to cross-examine at triafl.

         Accordingly, the Court concludes that the only way to guard Defendant’s Sixth

Amendment right to effective assistance of counsel, to “protect[] the truth-seeking function of the

proceedings,” and to avoid injecting potential error into this case, is to disqualify Mr. Dawkins


                                                    8
from further representation of Defendant. Mosconv, 927 f.2d at 749. The Court reaches this

determination based on the facts and arguments currently before it and without a hearing. See

Voigt, 89 f.3d at 1075 (rejecting defendant’s   argument   that a district court’s denial ofa defendant’s

chosen counsel must be based on a hearing and supported by factual findings, noting that a court

may use “its ‘instinct and judgment based on experience’ when it weighs the competing rights of

the litigant to counsel of his choice and wise judicial administration,      .   .   .   [so long as] the cotirt

makes a ‘reasoned determination on the basis of a fully prepared record.”) (quoting Fit//er v.

Diesslin, 86$ F.2d 604, 611, 609 n.4 (3d Cir. 1989)).



                                       IV. CONCLUSION

       for the foregoing reasons, the Court grants the Government’s motion to disqualify Mr.

Dawkins, counsel for Defendant Luis Vega. An appropriate Order accompanies this Opinion.




DATED: January 2019
                                                        HØØOSE L. LINARES
                                                           Judge, United States              District   Court




                                                   9
